Citation Nr: 1126272	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  08-36 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hiatal hernia with gastro- esophageal reflux disease (GERD) and gastritis, prior to April 20, 2009.

2.  Entitlement to a rating in excess of 30 percent for hiatal hernia with gastro- esophageal reflux disease and gastritis, since April 20, 2009.

3.  Entitlement to service connection for a low back disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, a schizoaffective disorder, schizophrenia, depression, anxiety and a mood disorder, to include as secondary to service-connected hiatal hernia with gastroesophageal reflux disease and gastritis.

6.  Entitlement to service connection for peripheral neuropathy, to include as secondary to medications taken for an acquired psychiatric disorder.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, claimed as jungle rot, trench feet, tinea pedis, athlete's foot, jungle dermatitis, and fungus of the bilateral legs.

8.  Entitlement to service connection for a skin disorder, claimed as jungle rot, trench feet, tinea pedis, athlete's foot, jungle dermatitis, and fungus of the bilateral legs.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, to include as secondary to medications taken for an acquired psychiatric disorder. 

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of hypothermia of the upper and lower extremities, also claimed as frostbite.

11.  Entitlement to service connection for residuals of hypothermia of the upper and lower extremities, also claimed as frostbite.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from November 2004 (acquired psychiatric disorder) and February 2008 (remaining claims) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Moreover, the Board notes that documents in Spanish have been properly translated into the English language. 

The issue of service connection for arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that a statement of the case (SOC) was issued in October 2006, following a February 2006 rating decision denying a service connection claim for diabetes mellitus, to include as secondary to medications used for service-connected hiatal hernia with gastroesophageal reflux disease and gastritis.  A substantive appeal was not filed with respect to this issue.  See 38 C.F.R. § 20.202 (2010).  The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  

Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, in the instant case, the Veteran did not file a substantive appeal following the October 2006 SOC within 60 days from the date of the letter attached to the SOC, or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action he appealed.  The facts of this case are clearly distinguished from the Court's holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to this issue, from the February 2006 rating decision.  

The Board has additionally considered the recent ruling in Buie v. Shinseki, 24 Vet. App. 242 (2010), where the Court vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were Notices of Disagreement. Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding regional office decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.  

Here, the Board finds that the evidence submitted within one year of the February 2006 rating decision, consisting of VA treatment records reflecting a diagnosis of diabetes mellitus is not "new and material" to the Veteran's claim originally filed in August 2005.  This evidence is thus not considered to have been filed in connection with that claim.  Therefore, his claim did not remain open, and the February 2006 rating decision is not presently on appeal.  As such, the issue is now one where new and material evidence must be demonstrated.  

Moreover, the Board notes that the Veteran now alleges his diabetes mellitus is secondary to medications taken for his acquired psychiatric disorder.  See November 2008 Substantive Appeal.  As such, the Veteran has essentially articulated a new theory of entitlement to service connection for this disorder.  This theory of entitlement was not previously considered by VA adjudicators.  But in this regard, it is noted that, in Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held that when a veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim.  See also Velez v. Shinseki, 23 Vet. App. 199, 206 (2009) (holding that regardless of whether the RO first adjudicated a veteran's cervical spine disorder claim on both direct and secondary bases, his failure to timely appeal that denial now foreclosed adjudication on a direct basis without submission of new and material evidence to reopen).

Thus, the Veteran's new theory of secondary service connection must be considered on a new and material basis.  The issue on appeal is correctly characterized as a new and material issue claim.  

With respect to the Veteran's psychiatric claim, the issue, as characterized on the title page of this decision, has been framed to include the larger issue of whether new and material evidence has been presented to reopen the service connection claim for an acquired psychiatric disorder, to include major depressive disorder, a schizoaffective disorder, schizophrenia, depression, anxiety and a mood disorder, to include as secondary to service-connected hiatal hernia with gastroesophageal reflux disease and gastritis.

When originally denied in a final October 1983 RO decision, the claim was characterized as entitlement to service connection for a nervous disorder.  
The Veteran's most recent January 2003 claim was characterized as one for service connection for a major depressive disorder.  Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in the prior final RO rating decision -- that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  As such, the threshold question of whether new and material evidence had been submitted must be addressed. 

The Board additionally notes, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his service-connected hiatal hernia with gastroesophageal reflux disease and gastritis, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issues of entitlement to service connection for a low back disorder, an acquired psychiatric disorder, peripheral neuropathy, diabetes mellitus, a skin disorder and hypothermia of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  Resolving all doubt in his favor, prior to April 20, 2009, the Veteran's hiatal hernia, with GERD and gastritis, resulted in persistently recurrent epigastric distress with pyrosis and regurgitation, productive of considerable impairment of health; however, while vomiting and pain were reported there is no evidence of material weight loss, hematemesis, melena with moderate anemia or other symptom combinations productive of severe impairment of health.

2.  Since April 20, 2009, while vomiting and pain have been reported, the evidence does not demonstrate that the Veteran's hiatal hernia, with GERD and gastritis, has caused material weight loss, hematemesis, melena with moderate anemia or other symptom combinations productive of severe impairment of health.

3.  In an October 1983 RO decision, the Board denied a service connection for a nervous disorder essentially based on the finding that the evidence did not demonstrate that the Veteran had a current disorder; the Veteran did not appeal the October 1983 rating decision and it is final.

4.  Evidence received since the October 1983 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder.  

5.  In a decision dated in July 2005, the Board denied service connection for a skin disorder of the feet based on the finding that the evidence did not demonstrate that the Veteran had a current skin disorder; the Veteran did not appeal the July 2005 decision and it is final.

6.  Evidence received since the July 2005 Board decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a skin disorder, claimed as jungle rot, trench feet, tinea pedis, athlete's foot, jungle dermatitis, and fungus of the bilateral legs.

7.  In a decision dated in July 2005, the Board denied service connection for residuals of a cold injury based on the finding that the evidence did not demonstrate that the Veteran had current residuals of a cold injury; the Veteran did not appeal the July 2005 decision.

8.  Evidence received since the July 2005 Board decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for 
residuals of hypothermia of the upper and lower extremities, also claimed as frostbite.


CONCLUSIONS OF LAW

1. The criteria for a rating of 30 percent, but no more, for hiatal hernia, with GERD and gastritis, prior to April 20, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 7307-7346 (2010).

2. The criteria for a rating in excess of 30 percent for hiatal hernia, with GERD and gastritis, since April 20, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, DCs 7307-7346 (2010).

3.  The October 1983 rating decision that denied service connection for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

4.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).
5.  The July 2005 Board decision, which denied the Veteran's claim for service connection for a skin disorder of the feet, is final.  38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. §§ 3.160(d), 20.1100 (2010).

6.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  The July 2005 Board decision, which denied the Veteran's claim for service connection for residuals of a cold injury, is final.  38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. §§ 3.160(d), 20.1100 (2010).

8.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for residuals of hypothermia of the upper and lower extremities, also claimed as frostbite.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to his increased rating claim for his service-connected hiatal hernia, with GERD and gastritis, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   With respect to the Dingess requirements, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.    

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained identified VA treatment records.  The Veteran has also submitted private treatment records to support his claim.  The Veteran has not identified any outstanding evidence that would be relevant to the appeal.  

Next, the Veteran was afforded VA examinations in July 2007 and April 2009.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since the April 2009 VA examination.  Moreover, the Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination for the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Board finds sufficient evidence to reopen and remand the Veteran's claims for an acquired psychiatric disorder, skin disorder, and residuals of hypothermia of the upper and lower extremities.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks an increased evaluation for his service-connected hiatal hernia with gastroesophageal reflux disease and gastritis, which has been rated as 10 percent disabling prior to April 20, 2009, and 30 percent disabling since April 20, 2009, under Diagnostic Codes 7307-7346.  Under DC 7346, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity. 38 C.F.R. § 4.114, DC 7346.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. Id.  A 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Under DC 7307, a 30 percent rating is warranted when there is chronic hypertropic (identified by gastroscope) gastritis with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent rating is warranted when there is chronic hypertropic (identified by gastroscope) gastritis with severe hemorrhages, or large ulcerated or eroded areas. Atrophic gastritis, a complication of a number of diseases is to be rated under the underlying condition.  In this case, the Veteran's disability has been appropriately rated under the provisions of DC 7346.

In this case, the Board does not find that there has been a significant change in the level of the Veteran's condition during this appeal period.  Nothing in this record suggests that he became demonstrably worse on the day of the April 20, 2009, VA examination. 

At the Veteran's July 2007 VA examination he complained that he suffers from heartburn and regurgitation after meals.  He stated that any meal could cause the same symptoms.  He reported feeling a sour taste in his throat and sometimes having a cough and subsequently vomiting.  He denied dysphagia, anorexia, weight loss, hematemesis or melena.  He reported that he had been prescribed Zantac in addition to Omeprazole, but had also had to buy Mylanta to use when his GERD becomes severe and causes pain in the low retrosternal and epigastric areas.  The Veteran indicated that he had daily nausea caused by any meal, had vomiting less than weekly, and no dysphagia.  However, he reported daily heartburn or pyrosis.  He reported weekly esophageal distress with substernal pain of mild severity and weekly regurgitation of partially digested food.  Physical examination reflected no signs of anemia.  Moreover, there were no signs of significant weight loss or malnutrition.  Imaging studies reflected a moderate sized sliding-type hiatal hernia.  He was diagnosed with a hiatal hernia with GERD with moderate persistent symptoms and clinical gastritis.  The VA examiner indicated that there were no effects of this problem on his usually daily activities. 

At a June 2007 VA treatment visit the Veteran complained of reflux and constipation.  He complained of reflux at September 2007 and October 2008 VA treatment visits.  At a June 2008 VA treatment visit the Veteran reported acidity and constipation. 

At the Veteran's April 2009 VA examination, he complained of recurrent acid reflux, epigastric discomfort and pain.  He reported daily nausea and regurgitation of yellowish acid contents.  He indicated that he occasionally vomits.  He reported that most foods worsen his stomach condition and he mostly eats soft meals or tenderized food.  He reported no dysphagia, but daily esophageal distress of moderate severity.  He indicated a history of daily heartburn or pyrosis.  The Veteran reported a history of daily regurgitation of bile-stained fluid.  He reflected no history of hematemesis or melena, and no history of esophageal distress.   

Upon physical examination it was noted that there were no signs of anemia, and no signs of significant weight loss or malnutrition.  Imaging studies reflected a small sliding type hiatal hernia associated with gastroesophageal reflux involving the distal thoracic esophagus.  The VA examiner diagnosed the Veteran with a hiatal hernia with gastroesophageal reflux and gastritis with no significant effects on usual daily activities. 


Based on the above, the Board determines that a rating of 30 percent is warranted for the entire period on appeal.  Specifically, the evidence reflects that the Veteran has been treated repeatedly for his service-connected disability.  The VA examinations during the pendency of the appeal reflect that the Veteran suffers from persistently recurrent epigastric distress.  Pyrosis and regurgitation have been demonstrated.  Moreover, the evidence shows that the Veteran's service-connected disability causes considerable impairment of his health.  The July 2007 VA examiner indicated that his disability resulted in moderate persistent symptoms and clinical gastritis.  Accordingly, a 30 percent evaluation is warranted for the period prior to April 20, 2009. 

Having determined that the Veteran is entitled to a 30 percent rating prior to April 20, 2009, the Board will consider whether he is entitled to a higher evaluation for the entire period on appeal.  

Based on the evidence above, the Board finds that the Veteran's symptomatology does not warrant an evaluation in excess of 30 percent. Specifically, he does not exhibit material weight loss, hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment on health.  While the Veteran reported pain and vomiting at his VA examinations, other symptomatology reflected in the criteria for a 60 percent rating have not been demonstrated.  Significantly, it has not been demonstrated that the Veteran's service-connected hiatal hernia, with GERD and gastritis, causes severe impairment of his health.  The July 2007 VA examiner reflected that the Veteran's service-connected disability only resulted in "moderate persistent symptoms."  She additionally noted that there were no effects of the problem on his daily usual activities.  Moreover, the April 2009 VA examiner indicated that there were no effects of his service-connected disability on his daily usual activities.   Based on this evidence, a rating in excess of 30 percent is denied.  There are no other diagnostic codes for application.

The Board has also considered the statements of the Veteran that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  For example, the Veteran is competent to state that he experiences pain or regurgitations.  However, the Veteran is not competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's hiatal hernia with GERD and gastritis-has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that a rating in excess of 30 percent for his hiatal hernia, with GERD and gastritis, is not warranted. 

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's hiatal hernia with gastroesophageal reflux disease and gastritis was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a rating in excess of 30 percent is not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's hiatal hernia, with GERD and gastritis, include exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




	(CONTINUED ON NEXT PAGE)
III.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed claims of entitlement to service connection for a nervous disorder, skin disorder and frostbite in March 1983, and the RO denied the Veteran's claims in an October 1983 decision, indicating that because the Veteran failed to report for an examination the evidence of record was insufficient for rating purposes.  The Veteran subsequently filed claims for his skin and frostbite in August 1997. The RO denied these claims in a March 1998 rating decision.  The Veteran appealed.  The BVA remanded the claims for further development in August 2003.  In a subsequent July 2005 decision, the Board denied his claims on the basis that he did not have a diagnosis of either residuals of a cold injury or a skin disorder of the feet.  The Veteran did not appeal this decision, and it became final.  

The Veteran most recently filed claims of entitlement to service connection for a skin disorder in June 2007 and hypothermia of the upper and lower extremities in August 2007, and a claim for a psychiatric disorder in January 2003.  In November 2004, the RO denied the Veteran's claim for a major depressive disorder; his claims for a skin disorder and hypothermia were denied in a February 2008 rating decision.  He appealed. 

The Board finds that new and material evidence has been submitted since the last final Board decision, with respect to his skin and hypothermia claims, and new and material evidence has been submitted since the last final rating decision with respect to his acquired psychiatric claim.  The evidence of record at the time of the last Board decision (skin, hypothermia) in July 2005 included service treatment records, VA and private treatment records, and November 2004 and December 2004 VA examination reports.  The RO essentially determined that the Veteran did not demonstrate a diagnosis of a skin disorder of the feet or residuals of a cold injury.  The evidence of record at the time of the last final rating decision (acquired psychiatric disorder) in October 1983 included VA treatment records and service treatment records. 

The evidence added to the record since the last final rating decision (acquired psychiatric disorder) includes VA treatment records demonstrating various psychiatric diagnoses.  For example, a September 2007 VA treatment record reflects a diagnosis of depression.   The evidence added to the record since the last final July 2005 BVA decision (skin, hypothermia) includes VA treatment records demonstrating diagnosis of tinea versicolor (June 2007), and tinea cruris (February 2006).  Although current treatment records only reference a diagnosis of diabetic peripheral neuropathy, the Veteran indicated in a December 2007 statement that he constantly has pain in his legs, feet, arms, and hands.  He reported that he has difficulty walking, standing, and grabbing things.  The Veteran stated that he has numbness in his upper and lower extremities with constant involuntary spasms.  He reported extreme sensitivity to cold environments and change in color of skin.  

The Board notes that the Veteran is competent to report symptoms of pain and numbness in his upper and lower extremities with constant involuntary spasms, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Based on the Veteran's credible statements regarding symptomatology, the Board finds that sufficient evidence has been demonstrated to reopen his claim.  Moreover, the appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The Board finds that the evidence submitted since the October 1983 (acquired psychiatric ) and July 2005 BVA decision (skin, hypothermia) is new in that it was not associated with the claims folder prior to the respective decisions and material because it relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  Therefore, his acquired psychiatric disorder, skin disorder, and residuals of hypothermia of the upper and lower extremities claims will be reopened. 





ORDER

A rating of 30 percent, but no more, for service-connected hiatal hernia, with GERD and gastritis, prior to April 20, 2009, is granted.

A rating in excess of 30 percent for hiatal hernia, with GERD and gastritis, from April 20, 2009, is denied.

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder has been received, to this extent only, the appeal is granted.
	
New and material evidence to reopen a claim of entitlement to service connection for a skin disorder, claimed as jungle rot, trench feet, tinea pedis, athlete's  foot, jungle dermatitis, and fungus of the bilateral legs has been received, to this extent only, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for residuals of hypothermia of the upper and lower extremities, also claimed as frostbite has been received, to this extent only, the appeal is granted.


REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

Low Back Disorder

Service treatment records reflect that the Veteran sought treatment for complaints of back pain in July 1980, after falling on his back, which knocked the wind out of him, while playing basketball.  A separation examination is not of record.  The Veteran alleges that his back has continued to bother him since service.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is deemed to be competent to state that he currently experiences problems with his back.  Current treatment records confirm a diagnosis of chronic low back pain secondary to degenerative joint disease.  See October 2008 VA treatment record.  Thus, based on documentation of some treatment in service, and complaints of continued symptomatology of the back, the Board finds that a remand for a VA examination of the claim of service connection for a low back disorder is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Acquired Psychiatric Disorder

In an August 2007 statement, the Veteran reflected that his acquired psychiatric disorder was caused or aggravated by his service-connected hiatal hernia, with GERD and gastritis.  The Board construes this statement as a request that his claim for an acquired psychiatric disorder also be considered on a secondary basis-specifically secondary to his service-connected hiatal hernia, with GERD and gastritis.  The applicable secondary service connection laws and regulations have not yet been provided to the Veteran.  As such, corrective VCAA notice must be sent.

Moreover, it is unclear whether any acquired psychiatric disorder he has is related to his service-connected hiatal hernia, with GERD and gastritis.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board parenthetically notes that the Veteran was diagnosed with mild reactive anxiety in August 1981, two months following separation from service.  As such, a VA examination is required to determine the etiology of the Veteran's current acquired psychiatric disorder.   

Peripheral Neuropathy and Diabetes Mellitus

In his November 2008 substantive appeal, the Veteran alleged that his peripheral neuropathy and diabetes mellitus are caused by medications he takes for his acquired psychiatric disorder.  The Board construes this statement as a request that his claims for peripheral neuropathy and diabetes mellitus also be considered on a secondary basis-specifically secondary to his acquired psychiatric disorder.  The Board notes that although the Veteran is not presently service-connected for an acquired psychiatric disorder, his claim for an acquired psychiatric disorder is being Remanded for further development.  While final adjudication of these issues is not permitted at this juncture, because they are inextricably intertwined with his claim of an acquired psychiatric disorder, the Board finds that corrective VCAA notice reflecting the applicable secondary service connection laws and regulations must be sent at this time. 

Skin Disorder

Service treatment records reflect that the Veteran sought treatment for complaints of itchy feet and sores on his toes in October 1978.  The treating practitioner reflected that it looked like the Veteran had trench foot.  An April 1980 treatment record reflected that the Veteran complained of foot problems, including jungle rot for 1 year.  He was diagnosed with an infection.  Another April 1980 treatment record reflects a diagnosis of tinea pedis.  A separation examination is not of record.  The Veteran alleges that he has continued to suffer from these problems since service.   

Current treatment records confirm a diagnosis of tinea versicolor (June 2007 VA treatment record), and tinea cruris (February 2006).  It is unclear whether the Veteran's current complaints are associated with his in-service treatment.  The Board finds this is a medical question outside of its jurisdiction, and that a remand for a VA examination is necessary.  See also Colvin v. Derwinski.  

Residuals of Hypothermia

Service treatment records reflect that the Veteran sought treatment in November 1978 for numbness of both hands and feet when exposed to cold weather.  The treatment record reflects that they Veteran suffered from hypothermia in November 1978.  He was diagnosed with frostbite of both feet/toes and superficial tissue damage.  A separation examination is not of record. The Veteran essentially alleges that he has continued to suffer from residuals of this in-service treatment since service.   

While the current extent of the residuals associated with this in-service exposure remains unclear, the Veteran has reflected through written correspondence that he constantly has pain in his legs, feet, arms, and hands.  He reported that he has difficulty walking, standing, and grabbing things.  The Veteran stated that he has numbness in his upper and lower extremities with constant involuntary spasms.  He reported extreme sensitivity to cold environments and change in color of skin.  See December 2007 statement.   In an August 2007 statement, the Veteran reflected that he had suffered from frostbite during service and because of this had developed neuropathy in his lower and upper extremities.    


As the Veteran is competent to report his symptoms, the Board finds that a medical examination is necessary to determine the diagnosis associated with this symptomatology and an opinion is necessary to determine whether any such disorder of the upper and lower extremities is related to his service, to include exposure to cold weather conditions.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for an acquired psychiatric disorder, on a direct basis and as secondary to his service-connected hiatal hernia, with GERD and gastritis. Such notification must include the criteria necessary to substantiate this service connection claim on both direct and secondary bases.  

2.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for peripheral neuropathy and diabetes mellitus, on a direct basis and as secondary to an acquired psychiatric disorder.  Such notification must include the criteria necessary to substantiate this service connection claim on both direct and secondary bases.  

3. Schedule the Veteran for an examination to determine the nature and etiology of his low back disorder. Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  


The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current low back disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the July 1980 service treatment record, and the Veteran's assertions that he has suffered from a low back disorder since service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

4.  The RO should also schedule the Veteran for an examination to determine the nature and etiology of his acquired psychiatric disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

a) The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's exhibited psychoses within one year of service discharge.  

b) The examiner should additionally state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his acquired psychiatric disorder was caused by, or aggravated by, his service-connected hiatal hernia, with GERD and gastritis, or is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise related to service.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the acquired psychiatric disorder (i.e., a baseline) before the onset of the aggravation.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

5.  In the event that the Veteran's acquired psychiatric disorder is found to be causally related to service, schedule the Veteran for an examination to determine the nature, extent, and etiology of his peripheral neuropathy.  The claims folder must be reviewed in conjunction with the examination.  All necessary tests should be accomplished.  

The examiner is asked to render an opinion on whether it is at least as likely as not that the Veteran's peripheral neuropathy is caused by, or aggravated by, his acquired psychiatric disorder, to include medications used to treat this disorder, or is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise related to service.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the peripheral neuropathy (i.e., a baseline) before the onset of the aggravation.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

6.  In the event that the Veteran's acquired psychiatric disorder is found to be causally related to service, schedule the Veteran for an examination to determine the nature, extent, and etiology of his diabetes mellitus.  The claims folder must be reviewed in conjunction with the examination.  All necessary tests should be accomplished.  


The examiner is asked to render an opinion on whether it is at least as likely as not that the Veteran's diabetes mellitus is caused by, or aggravated by, his acquired psychiatric disorder to include medications used to treat this disorder, or is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise related to service.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the diabetes mellitus (i.e., a baseline) before the onset of the aggravation.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

7.  Schedule the Veteran for an examination to determine the nature and etiology of his skin disorder. Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current skin disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the October 1978 and April 1980 service treatment records, and the Veteran's assertions that he has suffered from a skin disorder since service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

8.  Schedule the Veteran for an examination to determine the nature and etiology of any residuals of hypothermia of the upper and lower extremities.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any disorder of the upper and/or lower extremities diagnosed had its onset in service or is otherwise related to service, to include exposure to cold weather conditions.

The examiner should discuss the November 1978 service treatment record, and the Veteran's assertions that he has suffered from a disorder of the upper/lower extremities since service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

9.  The RO should then readjudicate the claims for entitlement to service connection.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


